DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a ring-shaped seal being disposed in use between an end of said patient interface fitting and an annular flange on an inner surface of said second end” as recited in claim 16 and “one or more gaps allowing said second portion to from one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion” as recited in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following:
Fig. 7A contains reference numeral 836. Examiner believes this reference numeral was included within Figure 7A mistakenly as the paragraph regarding Figure 7A does not mention reference numeral 836.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
647.
836.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1342.
The examiner notes that paragraph [00180] appears to have a typographical error with regards to reference numeral 1342 in line 3 where “a flexible portion 1042” 
1712.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The examiner believes that there are some inconsistencies and confusion regarding the first end and second end of the Luer connector. Paragraphs [00106-00121] describe that Figures 2-13 are illustrations of “a first end of a Luer connector” and paragraphs [00122-00129] describe that Figures 14-21F are illustrations of “a second end of a Luer connector”. The Applicant then goes on to recite “The body comprises a first end, hereinafter referred to as the tubing end…and a second end, hereinafter referred to as the Luer end…Figs. 2-13…illustrate several alternate embodiments for the Luer end…Figs. 14-21F illustrate several alternate embodiments for the tubing end” in [00144].  However, the Applicant has previously recited that alternate embodiments of the first end (i.e. tubing end) are shown in Figures 2-13 as described [00106-00121], which contradicts what [00144] recites and what Figures 2-13 show. Similarly, the Applicant has previously recited that alternate embodiments of the second end (i.e. Luer end) are shown in Figures 14-21F as described in [00122-00129], which contradicts what [00144] recites and what Figures 14-21F show.
Appropriate correction is required.

Claim Interpretation
Claim 16, line 3 – the limitation “an annular flange on an inner surface of said second end” is being interpreted as being shown in Fig. 2 near #246. Similarly, claim 35, lines 2-4 – the limitation “one or more gaps allowing said second portion to form one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion” is being interpreted as gaps on the outer surface of the first portion based on [00146] of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8-13, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantell (US 2014/0066840; hereinafter “Mantell”).
With regards to claim 1, Mantell discloses a Luer lock connector for use in an insufflation system, said Luer lock connector comprising: 
a body (Fig. 16, #1604) comprising a first end (Fig. 16, #1620), a second end (Fig. 16 adjacent to #1606) and an interior region (Fig. 16, #1614);
said interior region defining a gases flow passageway allowing insufflation gases to flow through said body from said first end to said second end (See Abstract “The extended passageway comprises a first and second end and passes through the connector body and the lumen. The extended passageway is in communication with the interior region to allow insufflation gas to flow through the interior region and extended passageway.”);
 and said body being configured to be coupled  (See Fig. 3) to a tubing arrangement (Fig. 3, #304) at said first end and to a patient interface (Fig. 3, #308 which is analogous to the female Luer connector shown in Fig 21, #1624) at said second end; 
wherein, said second end (Fig. 16, adjacent to #1606) is configured to be coupled to a patient interface fitting (Fig. 21, #1624) of said patient interface (Fig. 3, #308), said second end being further configured to seal around (See [0066] “When the female luer lock connector 1624 engages the lumen rim 1612 defined by the connector body 1604, the lumen rim 1612 seals against the female luer connector 1624 by surrounding and/or abutting the open end 1628, thereby creating a substantially airtight seal between the open end 1628 of the female luer lock connector 1624 and the first end 1616 of the extended passageway 1014 and placing the open end 1028 of the female luer lock connector 1024 in communication with the extended 
and wherein, said second end (Fig. 16 adjacent to #1606) forms a seal (See [0066] “airtight seal”) with said outer surface (Fig. 21, outer surface  of #1626 and #1628) of said patient interface fitting (Fig. 21, #1624) when said second end and said patient interface fitting are coupled (See Fig 21 and [0066]).
With regards to claim 2, Mantell discloses the claimed invention of claim 1, and Mantell further discloses that the seal (See [0066] “airtight seal”) is between the second end (Fig. 16 adjacent to #1606) and said outer surface (Fig. 21, outer surface  of #1626 and #1628) of said patient interface fitting (Fig. 21, #1624) is the only seal between the patient interface (Fig. 3, #308 which is analogous to the female Luer connector #1624) and said second end.
With regards to claim 3, Mantell discloses the claimed invention of claim 1, and Mantell further discloses that the second end comprises an opening (See Examiner annotated Fig. 16 below), and/or a neck region (See examiner annotated Fig. below), and/or a confined area (See Fig. 21, #1606 notice in Figure 21 the confined area #1606 is defined based on the walls of the Luer connector and the coupled patient interface fitting).

    PNG
    media_image1.png
    276
    380
    media_image1.png
    Greyscale

With regards to claim 4, Mantell discloses the claimed invention of claim 3, and Mantell further discloses that the opening (See Examiner annotated Fig. 16 above) comprises an inner diameter varying from a first diameter (See Examiner annotated Fig. 16 below) proximal to said neck region (See Examiner annotated Fig. 16 below) to a second diameter (See Examiner annotated Fig. 16 below) distal from said neck region, the first diameter being less than the second diameter (See Examiner annotated Fig. 16 below).

    PNG
    media_image2.png
    324
    801
    media_image2.png
    Greyscale

With regards to claim 5, Mantell discloses the claimed invention of claim 3, and Mantell further discloses that the opening (See Examiner annotated Fig. 16 above) is adapted to 
With regards to claim 8, Mantell discloses the claimed invention of claim 3, and Mantell further discloses that the confined area (Fig. 21, #1606) is adapted to receive and retain said patient interface fitting (Fig. 21, #1624) when said Luer lock connector (Fig. 16, #1602) and said patient interface fitting are coupled (See Fig. 21)(The examiner notes that the patient interface fitting is not positively recited within the claims, and the confined area of the Luer connector disclosed by Mantell is fully capable of receiving and retaining a patient interface fitting within the disclosed confined area when coupled together as shown in Figure 21.).
With regards to claim 9, Mantell discloses the claimed invention of claim 8, and Mantell further discloses that the patient interface fitting (Fig. 21, #1624) comprises a flanged end portion and said confined area (Fig. 21, #1606) is adapted to receive and retain said flanged end portion when said Luer lock connector (Fig. 16, #1602) and said patient interface fitting (Fig. 21, #1624) are coupled (See Fig. 21)(The examiner notes that the patient interface fitting is not positively recited, and that the disclosed confined area of the Luer lock connector of Mantell is fully capable of receiving and retaining a flanged end portion of a patient interface fitting when coupled together as shown in Figure 21.).
With regards to claim 10, Mantell discloses the claimed invention of claim 3, and Mantell further discloses that the neck region (See Examiner annotated Fig. 16 above) conforms around (See [0066] “the lumen rim 1612 seals against the female luer connector 1624 by surrounding and/or abutting the open end 1628” and Figure 21 where the threads #1622 conforms around the opening) said outer surface (Fig. 21, outer surface  of #1626 and #1628) of said patient interface fitting (Fig. 21, #1624) to form said seal (See [0066] “airtight seal”) when 
With regards to claim 11, Mantell discloses the claimed invention of claim 10, and Mantell further discloses that the seal (See [0066] “airtight seal”) is formed only between said neck region (See Examiner annotated Fig. 16 above) and said outer surface (Fig. 21, outer surface of #1626 and #1628) of said patient interface fitting (Fig. 21, #1624).
With regards to claim 12, Mantell discloses the claimed invention of claim 10, and Mantell further discloses that the patient interface fitting (Fig. 21, #1624) comprises a shaft portion (Fig. 21, #1626) and said neck region (See Examiner annotated Fig. 16 above) conforms around (See Fig. 21 where the threads #1622 of the Luer connector #1602 conforms around the threads #1626 of the patient interface fitting #1624) an outer surface (The outer surface of the threads #1626) of said shaft portion to form said seal (See [0066] “airtight seal”) when said second end (Fig. 16 adjacent to #1606) and said patient interface fitting are coupled (See Fig. 21).
With regards to claim 13, Mantell discloses the claimed invention of claim 3, and Mantell further discloses that the second end (Fig. 16 adjacent to #1606) comprises an inner diameter which is larger or the same as an inner diameter of said patient interface fitting (Fig. 21, #1624) (Fig 21 shows the patient interface fitting #1624 within the second end therefore the inner diameter of the second end is larger than the inner diameter of the patient interface fitting).
With regards to claim 45, Mantell discloses the claimed invention of claim 1, and Mantell further discloses that the second end (Fig. 16 adjacent to #1606) comprises an opening (See Examiner annotated Fig. 16 below), a neck region (See Examiner annotated Fig. 16 below), and a confined area (See Fig. 21, #1606 and examiner annotated Fig. 16 below), wherein said .

    PNG
    media_image3.png
    276
    399
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mantell.
With regards to claim 16, Mantell discloses the claimed invention of claim 1, however Mantell does not explicitly disclose that the second end further comprises a ring-shaped seal being disposed in use between an end of said patient interface fitting and an annular flange on an inner surface of said second end.
However, another embodiment of Mantell discloses a ring-shaped seal (Fig. 15, #1020) being disposed in use (See Fig. 15) between an end (See Fig. 15, the side of #1024 adjacent to 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the embodiment of Mantell shown in Figures 16-21 with a teaching shown in the embodiment of Mantell shown in Figures 10-15 such that there is an O-ring or washer placed between an end of said patient interface fitting and an annular flange on an inner surface of said second end of the embodiment of Mantell shown in Figures 16-21. It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, because an O-ring or washer provides a seal to the surface of the mating female Luer connector to prevent fluids or gasses from leaking around the O-ring or passing through the O-ring itself (See [0056] of Mantell). Mantell also discloses that the embodiment shown in Figures 16-21 sometimes comprises an O-ring or washer positioned between an end of said patient interface fitting and an annular flange on an inner surface of the second end (See [0061] “the third embodiment of the high-flow luer lock connector 1602 typically does not comprise an O-ring or washer positioned at the base wall 1610” of Mantell).
Claim 6, 7 , 29, 31, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell in view of the machine translated Kunishige et al. (JP 2015051094A; hereinafter “Kunishige”).
With regards to claim 6, Mantell discloses the claimed invention of claim 3, however Mantell is silent with regards to the neck region is adapted to deform to allow passage of said patient interface fitting.
However, Kunishige teaches a Luer connector (Fig. 1A, #1) comprising: 
a first end (Fig. 1A, #12), a second end (Fig. 1A, #20); 

		an opening (Fig. 1B, near #22) and a neck region (See Fig. 1A, #26); and 
wherein the neck region is adapted to deform to allow passage of a patient interface fitting (See Fig. 4A-C, #7)(See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.” Therefore, when the neck region is comprised of soft material having rubber elasticity it would be adapted to deform to allow passage of a patient interface fitting.)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer connector of Mantell with the teachings of Kunishige such that the second end comprising a neck region is made of a soft material such that it is adapted to deform to allow passage of said patient interface fitting as taught by Kunishige. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer connector of a soft material having rubber elasticity allows for the Luer connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
The Luer connector of Mantell modified in view of the teachings of Kunishige will hereinafter be referred to as the Luer connector of Mantell and Kunishige.
With regards to claim 7, the Luer connector of Mantell and Kunishige teaches the claimed invention of claim 6, and Mantell further teaches that the patient interface fitting (Fig. 21, #1624) comprises a flanged end portion and said neck region (See Examiner annotated Fig. 
With regards to claim 29, Mantell discloses the claimed invention of claim 1, and Mantell discloses one or more ridges (See Fig. 16, #1622) on an inner surface (See Fig. 16). However, Mantell is silent with regards to the second end comprises a flexible material.
However, Kunishige teaches a second end (Fig. 1A, #20) comprises a flexible material (See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer connector of Mantell with the teachings of Kunishige such that the second end is made of a soft material as taught by Kunishige. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer connector of a soft material having rubber elasticity allows for the Luer connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
The Luer connector of Mantell modified in view of the teachings of Kunishige will hereinafter be referred to as the Luer connector of Mantell and Kunishige.
With regards to claim 31, the Luer connector of Mantell and Kunishige teaches the claimed invention of claim 29, and Mantell further teaches that one or more ridges (See Fig. 16, 
With regards to claim 36, Mantell discloses the claimed invention of claim 1, however Mantell is silent with regards to the said second end comprises a flexible material and an inner diameter of said second end undergoes deformation or expansion in cross section when said second end and said patient interface fitting are coupled, said deformation or expansion providing a sealing force forming said seal between the second end and said patient interface fitting.
However, Kunishige teaches a Luer connector (Fig. 1A, #1) with a second end (Fig. 1A, #20) that comprises a flexible material (See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.”) and an inner diameter (Fig. 1B, #22) of said second end undergoes deformation or expansion (See Fig. 4A-4C where the male connector is being inserted into second end #20, Kunishige teaches that the first end which is comprised of soft material deforms upon insertion of a male Luer connector, see [0049], therefore when the second end is made of the same material and also has a male Luer connector inserted into it someone of ordinary skill would understand that it would also deform or expand) in cross section when said second end and a patient interface fitting (See Fig. 4A, #7) are coupled (See Fig. 4A-4C), said deformation or expansion providing a sealing force forming said seal (See [0042] “the double female connector 1 and the second male connector 7 are connected in a fluid tight manner”) between the second end and said patient interface fitting.  
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer connector of Mantell such that it is comprised of the flexible material of Kunishige such that an inner diameter of said second end undergoes deformation or expansion in cross section when said second end and said patient interface fitting are coupled. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer connector of a soft material having rubber elasticity allows for the Luer connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell in view of Guala et al. (US 5,500,003; hereinafter “Guala”)
With regards to claim 30, Mantell discloses the claimed invention of claim 1, but Mantell fails to specifically disclose that the second end is configured to be more flexible or softer than said first end. Mantell does disclose that a portion of the Luer connector is rigid or semi-rigid (See [0062] “rigid or semi-rigid”). 
However, Guala teaches a Luer lock connector (Fig. 2, #1) comprising a second end (Fig. 2, adjacent to #4) that comprises a flexible material (See Col. 3, lines 1-13 “a first tubular connector 2…The first tubular connector is formed by a single piece of relatively elastic, flexible and soft plastic material”. The first tubular connector is a component of the second end.) or softer than said first end (Fig. 2, adjacent to #11)(See Col. 3, lines 14-26 “a first annular radial flange 7 made of a moulded plastic material which is more rigid and resistant than the material of the tubular connector 2…a second radial annular flange 10, which is also made of a rigid and resistant plastic material”. The second radial annular flange #10 is a component of the first end 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second end of Mantell by the teaching of Guala such that the second end of Mantell is comprised of a material that is configured to be more flexible or softer than the first end. One of ordinary skill in the art would have been motivated to make this modification, as by manufacturing a second end of a Luer lock connector that is sufficiently flexible allows it to be adapted to fit different Luer lock connectors to guarantee a perfect tightness under pressure and thus improve operative functionality of the device (See Col. 2, lines 13-24 of Guala).
With regards to claim 34, Mantell discloses the claimed invention of claim 1, but Mantell does not teach wherein said second end comprises a first portion made of a rigid material and a second portion made of a flexible material. Mantell does disclose that a portion of the Luer connector is rigid or semi-rigid (See [0062] “rigid or semi-rigid”).
However, Guala teaches a second end (Fig. 2, adjacent to #4) that comprises a first portion (Fig. 2, #7) made of a rigid material (See Col. 3, lines 14-26 “a first annular radial flange 7 made of a moulded plastic material which is more rigid and resistant than the material of the tubular connector 2”) and a second portion (Fig. 2, #2) made of a flexible material (See Col. 3, lines 1-13 “a first tubular connector 2…The first tubular connector is formed by a single piece of relatively elastic, flexible and soft plastic material”.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer connector of Mantell with a teaching of Guala 
The Luer lock connector of Mantell modified in view of the teachings of Guala will hereinafter be referred to as the Luer lock connector of Mantell and Guala.
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell and Guala in view of Thompson (US 2013/0218112).
With regards to claim 35, the Luer lock connector of Mantell and Guala teaches the claimed invention of claim 34, however neither Mantell nor Guala teaches that the second portion is overmoulded over said first portion and said first portion comprises one or more gaps allowing said second portion to form one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion.
However, Thompson teaches that it is common to use the process of overmoulding to create a second portion (Fig. 3, #306) which is overmoulded (See [0029] “The skirt 306 of the connector 300 may be overmolded such that the fingers 314 have the same, greater, or lesser diameter as the diameter of the overmold 350.”) over said first portion (Fig. 3, #314) and said first portion comprises one or more gaps (Fig. 3, #324 and [0028] “the formed spaces 324 are filled with a material M…and overmolding material M”) to form one or more ridges (Fig. 3, #350 and [0029] “overmold M can be flush along the inner or outer peripheries, 328, 330, or that the fingers 314 can be fully encapsulated or enveloped by the overmold M.”) on an inner surface 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to manufacture the second portion of Mantell and Guala by overmoulding the second portion over said first portion and said first portion comprises one or more gaps allowing said second portion to form one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion as taught by Thompson. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer connector by overmoulding increases the pull-out strength of the connector and an increase in pull-out strength allows for fluid-handling devices to be removed and coupled repeatedly without disengaging or separating other components (See [0032] of Thompson). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783